DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 9,625,183 B2) and in view of Lifson (US 2011/0209485 A1) and further in view of Pham (US 6,047,557 A) and Choi (US 2015/0007598 A1) and Takegami (US 2008/0229782 A1).
In regards to claim 10, Wallace teaches a refrigeration system (see fig. 1) comprising: at least one first compressor (compressors 13, 14) fluidly connected to a first suction line (suction header for compressors 13, 14, and refrigerant lines entering the compressors 13, 14, see fig. 1 and col. 3, lines 52-or the first temperature range (this is an alternative limitation), the second refrigeration case including a second evaporator (26) and a second expansion valve (44), the second evaporator being operable to receive refrigerant from the condenser (refrigerant from condenser 20 passes through valve 30, discharge line 23 and valve 44 to enter the evaporator 26, see fig. 1) and discharge refrigerant to the second suction line (refrigerant from evaporator 26 enters the refrigerant line before the suction header for compressors 17, 18, 19, see fig. 1), the first temperature range being lower than the second temperature range (operating temperature range of the freezer cases is lower than the temperature range of 
However, Wallace does not explicitly teach that need for maintenance is identified based on the compressor discharge temperature.
Lifson teaches a controller (32) adapted to predict/determine a threshold discharge temperature (error band of the discharge temperature, see fig. 2 and paragraph 16) of at least one first compressor (22) based on suction and discharge pressures of the first compressor (see paragraphs 6, 20, and fig. 2) and the type of refrigerant (properties of each refrigerant fluid are unique and inherent to the type of refrigerant used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Wallace by predicting/determining the threshold discharge temperature based on suction, discharge pressures of the compressor and the type of refrigerant as taught by Lifson for the compressor in the refrigeration system of Wallace in order to determine the most efficient operation of the system based on several measurements (see paragraph 16, Lifson).

However, Pham teaches that the frozen food products such as ice cream and refrigerated products such as meat and dairy products are stored within different temperature ranges within different cases (see col. 1, lines 51-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace as modified by Pham such that the freezer and refrigerator cases for frozen products and meat or dairy products respectively in Wallace were operated over distinct first and second temperature ranges as taught by Pham in order to maintain the freshness and extend shelf life of each product.
Wallace also does not explicitly teach that the bypass valve is disposed between the first evaporator and the first suction line.
However, Choi teaches a bypass valve (valves 125, 185, see fig. 2) disposed between the first evaporator (140) and the first suction line (suction line of compressor 120, see fig. 2), wherein: the first suction line receives refrigerant from the first evaporator (via line 142 and valve 125, see fig. 2) and the bypass valve (valves 125, 185, see fig. 2) disposed between the first evaporator (140) and the first suction line (suction line of compressor 120, see fig. 2), wherein the bypass valve moves to a first position, where, the first suction line receives refrigerant from the first evaporator (via line 142 and valve 125, see fig. 2, when bypass valve 125 is open and valve 185 is closed); and the bypass valve moves to a second position (when valve 125 is closed and valve 185 is opened, see fig. 5) while bypassing the first compressor (120, see fig. 5) the second suction line receives refrigerant from the first evaporator (106 receives refrigerant from heat exchangers 140, 160, see fig. 2) when the bypass valve is in a second position (when bypass valve 125 is closed and valve 150 is open, see fig. 2); and the at least one first compressor is bypassed (when valve 125 is closed, see paragraph 36) in response to the external air temperature being below preset temperature (see paragraph 59).

Wallace also does not explicitly teach changing an operational temperature range of the second refrigeration case from the second temperature range to the first temperature range.
However, Takegami teaches a controller (240) that in response to identification of change in outside air temperature (see fig. 7 and paragraphs 189-191) changes an operational temperature range (see fig. 7 and paragraph 83) of the liquid refrigerant supercool heat exchanger (210, see fig. 2) from a temperature range to another temperature range (target temperature range changed from before region A to region A and beyond region A, see fig. 7 and paragraphs 192-195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Wallace as modified by configuring the controller to change an operational temperature range of the second refrigeration case from the second temperature range to the first temperature range in response to identification of maintenance condition based on the teachings of Takegami to change the operational temperature range of the supercool heat exchanger from one temperature range to another temperature range in order to further increase the operating capacity of the supercool compressor to cope the increase in load at refrigerant cycle (see paragraph 199 and 201) and in order to maintain operational temperatures at the second refrigeration case to protect dairy and meat products while also providing residual cooling to the first refrigeration case to prevent sudden increase in temperature at the first refrigeration case in case of malfunction or maintenance at the first refrigeration case.
In regards to claim 11, Wallace teaches that the system controller monitors a pressure of the second suction line (controllers 50, 60 monitor the pressure of the receiver 21 by sensor 68, where the receiver supplies refrigerant to the second suction line, hence the measurement of the pressure within the receiver is an indication of the pressure of the second suction line when valve 40 is open, see figs. 1-2 and col. 6, lines 29-35) and turns on the at least one second compressor (see col. 8, lines 34-41 and col. 10, lines 20-31) in response to the pressure of the second suction line exceeding a predetermined value. However, Wallace is silent about a pressure sensor at the compressor suction line. Also Pham teaches that the system controller (52) monitors a pressure of the second suction line (controller 52 monitors the pressure on the compressor suction line by pressure sensor 62, see figs. 5, 2, and col. 7, lines 20-26) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace as modified by Pham to include suction pressure sensor on the compressor suction line as taught by Pham on the second suction line of Wallace in order to improve operation efficiency and reduce power consumption in the system by continuously monitoring the suction condition at the second compressor and adjusting the second compressor operation as per the refrigerant condition beyond the first compressor discharge.
In regards to claim 12, Wallace teaches that the system controller is adapted to control operation of the at least one second compressor (see col. 4, lines 48-51). However, Wallace does not explicitly teach that the compressor control is based on at least one of a first detected temperature of the first refrigeration case, a second detected temperature of the second refrigeration case, or a third detected temperature of the first discharge line.
Pham teaches that the system controller (52) is adapted to control operation of the at least one compressor (see fig. 6) based on at least one of a first detected temperature of the first refrigeration case, a second detected temperature of the second refrigeration case, or a third detected temperature of the first discharge line (control compressor 30 by controller 52 and control block 102 based on sensed temperature from different cases by sensors 58a-c, see figs. 5, 6, and col. 7, lines 16-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace as modified by Pham such that the controller of Wallace is programmed to control the compressor operation based on one of the detected temperatures from the refrigerant cases as taught by Pham for the second compressor of Wallace in order to adjust the compressor operation based on the temperature requirements of the refrigerant cases.

Claims 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 9,625,183 B2) in view of Lifson and further in view of Pham (US 6,047,557 A) and Choi (US 2015/0007598 A1) and Takegami (US 2008/0229782 A1) as applied to claim 10 above and further in view of Choi (US 2012/0186284 A1).
In regards to claim 2, Wallace does not explicitly teach that the controller is adapted to identify that maintenance is necessary in response to the first discharge temperature being greater than the threshold discharge temperature.
However, Choi teaches that the controller is adapted to identify that maintenance is necessary in response to the first discharge temperature being greater than the threshold discharge temperature (controllers 65, 75, and 85 using a breakdown signaler 89 sense breakdown of main compressor based on the discharge refrigerant temperature of the main compressor outside the reference range, which implies a value less than or greater that the range, see step S26, fig. 8 and paragraph 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace as modified by Choi such that the controller in Wallace is programmed to identify the necessity of maintenance based the discharge temperature greater than a threshold as taught by Choi in order to identify a fault at the compressor due to the rising temperature and the inability of the compressor to lower the temperature. 
In regards to claim 3, Wallace does not explicitly teache that the system controller is adapted to identify that maintenance is necessary in response to the first discharge temperature is less than a minimum threshold discharge temperature.
However, Choi teaches that the controller is adapted to identify that maintenance is necessary in response to the first discharge temperature being less than the threshold discharge temperature (controllers 65, 75, and 85 using a breakdown signaler 89 sense breakdown of main compressor based on the discharge refrigerant temperature of the main compressor outside the reference range, which implies a value less than or greater that the range, see step S26, fig. 8 and paragraph 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace by Choi such that the controller in Wallace is programmed to identify the necessity of maintenance based the discharge temperature less than a threshold as taught by Choi in order to identify a fault at the compressor due to the temperature dropping below the required operating range and the inability of the compressor to maintain the temperature.
In regards to claim 6, Wallace teaches that a first discharge temperature sensor (62) adapted to detect a discharge temperature (see col. 5, lines 8-10).
However, Wallace does not explicitly teach that the first discharge temperature sensor detects the first discharge temperature on the compressor discharge line.
Choi teaches a first discharge refrigerant temperature sensor (81) adapted to detect the first discharge temperature on the first compressor discharge line (see fig. 8 and paragraph 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace by Choi to include a temperature sensor on the first discharge line of the first compressor to measure first discharge temperature as taught by Choi in order to detect the state of the refrigerant immediately leaving one of the compressors to monitor the state of the compressors independently.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 9,625,183 B2) in view of Lifson and further in view of Pham (US 6,047,557 A) and Choi (US 2015/0007598 A1) and Takegami (US 2008/0229782 A1) as applied to claim 10 above and further in view of Pham (US 2016/0313041 A1) herein after referred to as Pham'041.
In regards to claim 4, Wallace does not explicitly teach that the warning comprises at least one of an audible message and a visual message, which is generated by a user interface.
However, Pham teaches that the controller (control module and thermostat) is adapted to control a user interface device (graphical display, see paragraph 99) generate a warning comprising at least one of an audible message and a visual message (control module and thermostat generate alert and notification to be displayed on the graphical display, see paragraph 99; and visually indicate that the compressor is operating in the fault mode, see paragraphs 11, 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reconfigured the controller of Wallace as modified by Pham in order to include a visual or audible warning on a display in communication with the controller as taught by Pham on the UID of Wallace in order to notify the user and maintenance personnel away from the system and display.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 9,625,183 B2) in view of Lifson and further in view of Pham (US 6,047,557 A) and Choi (US 2015/0007598 A1) and Takegami (US 2008/0229782 A1) as applied to claim 10 above and further in view of Choi (US 2012/0186284 A1) herein after referred to as Choi284' and Pham (US 2016/0313041 A1) herein after referred to as Pham041'.
In regards to claim 13, Wallace teaches that the system controller (50)monitors a temperature of refrigerant in each of the branch of the refrigerant circuit, which includes the first discharge line (see col. 13, lines 13-24) and the user of remote computer instructs the local technician in performing maintenance (see col. 12, lines 55-58). However, Wallace does not explicitly teach that the controller monitors a temperature of the first discharge line and generates an alarm signal in response to the temperature of the first discharge line exceeding a predetermined value.
Choi284’ teaches discharge refrigerant temperature sensor (81), controllers (65, 75, and 85), a breakdown signaler (89) and sensing breakdown of main compressor (211) based on the discharge refrigerant temperature of the main compressor (see paragraph 112); also Choi teaches generating an breakdown signal in response to the temperature of the first discharge line exceeding a predetermined value (controllers 65, 75, and 85 using a breakdown signaler 89 sense breakdown of main compressor based on the discharge refrigerant temperature of the main compressor outside the reference range, which implies a value less than or greater that the range, see step S26, fig. 8 and paragraph 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace by Choi284’ such that the controller in Wallace is programmed to include identification of maintenance and generation of breakdown signal based on the discharge temperature being greater than a threshold as taught by Choi in order to identify a fault at the compressor due to the rising temperature and the inability of the compressor to lower the temperature and in order to manage the load on the system efficiently and to prevent damage to the system components especially compressor by promptly detecting the faulty conditions around the compressor.
Wallace also does not explicitly teaches generating an alarm signal.
However, Pham041’ teaches a control module (22) and thermostat (26), which include a graphical display (see paragraphs 90-91) to show a warning on the display when the system is operating in a fault mode (see paragraph 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace as modified by Pham041’such that to include a warning on the display as taught by Pham041’ on the UID of Wallace in order to identify faulty operations of the system and notify the user and maintenance personnel.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 9,625,183 B2) in view of Lifson and further in view of Pham (US 6,047,557 A) and Choi (US 2015/0007598 A1) and Takegami (US 2008/0229782 A1) as applied to claim 10 above and further in view of Ho (US 2018/0051921 A1).
In regards to claim 14, Wallace does not explicitly teach reducing a speed of the at least one second compressor during a defrost operation of the refrigeration system.
However, Ho teaches that the system controller (12) is adapted to reduce a speed of the compressor (22) during a defrost operation of the refrigeration system (see paragraph 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace as modified by Ho such that the speed of the second compressor is reduced by the controller in Wallace as modified by the technique of the controller adapted to/programmed to reduce speed of the compressor during a defrost operation as taught by Ho in order to conserve energy and improve efficiency of the system by reducing the heat output of the system to match the defrost need of the refrigeration system.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 9,625,183 B2) in view of Lifson and further in view of Pham (US 6,047,557 A) and Choi (US 2015/0007598 A1) and Takegami (US 2008/0229782 A1) as applied to claim 10 above and further in view of Honda (US 20180180338 A1) as per earlier publication WO (2016/208470 A1).
In regards to claim 15, Wallace does not explicitly teach that the suction pressure is a first set point and the discharge pressure is a second set point. However, Honda teaches that the suction pressure is a first set point (set point for Tr12, see paragraph 106) and the discharge pressure is a second set point (based on data from sensor 36 controlling operation of compressor, valves and fan 28, see fig. 1 and paragraph 74). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace as modified by making the suction and discharge pressures as setpoints as taught by Honda in order to improve the control of the system by constantly monitoring the factors affecting the operation of the system.
In regards to claim 16, Wallace does not explicitly teach a suction pressure sensor adapted to detect the suction pressure in the first suction line; and a discharge pressure sensor adapted to detect the discharge pressure in the first discharge line. However, Honda teaches a suction pressure sensor (35) adapted to detect the suction pressure in the first suction line; and a discharge pressure sensor (36) adapted to detect the discharge pressure in the first discharge line (see paragraphs 74, 106, and 136). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallace as modified by making the suction and discharge pressures as setpoints as taught by Honda in order to improve the control of the system by constantly monitoring the factors affecting the operation of the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7/8/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763